Citation Nr: 1506093	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-34 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder to include PTSD, anxiety, and depression, to include as due to service-connected hepatitis C.

3.  Entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety.  

4.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.  

5.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

The Veteran and G.K.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.  The Veteran had additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2011 (depression) and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board has recharacterized the appeal as pertaining to service connection for PTSD, anxiety and depression to encompass service connection for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran testified before the undersigned Veterans Law Judge at an October 2013 Board videoconference hearing.  A transcript of that hearing is of record.  

The issues of service connection for a psychiatric disorder, entitlement to an increased rating for hepatitis C, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An unappealed rating decision in February 2009 declined to reopen a final, April 2006, rating decision which denied service connection for PTSD.  The February 2009 rating decision is final.
 
2.  Evidence added to the record since the February 2009 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

3.  A gastrointestinal disability is due neither to service, nor to a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

2.  The criteria for reopening a previously denied claim of service connection for PTSD are met.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) .

Regarding the issue of whether new and material evidence was presented to reopen the claim for service connection for PTSD, as the claim is reopened, further discussion of VCAA compliance as pertaining to that issue is not necessary.

Turning to the issue of service connection for a gastrointestinal disability, the duty to notify was satisfied by way of a February 2012 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, Social Security Administration (SSA) records, lay statements and hearing testimony have been obtained. 

The Veteran has not been afforded a VA examination to determine whether his current gastrointestinal disabilities are related to his military service.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the reasons explained below, the Board finds there is no competent and credible evidence of either an "event, injury or disease" in service or suggesting a link between the Veteran's current gastrointestinal disease and his military service, or between a service-connected disability and his gastrointestinal symptoms.  Accordingly, a VA examination under the duty to assist is not warranted.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Legal Principles of a Claim to Reopen 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The Veteran's original claim for entitlement to service connection for PTSD was denied in an April 2006 rating decision because the evidence of record did not demonstrate a confirmed diagnosis of PTSD.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In January 2009, the Veteran sought to reopen the Veteran's previously declined claim, but in a February 2009 rating decision, the RO declined to reopen because no new and material evidence had been received.  

The Veteran was notified of the RO's decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  See U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

As such, the Board must consider whether new and material evidence has been received for his service connection prior to consideration on the merits of the underlying claim.  See 38 C.F.R. § 3.156.

In February 2012, the Veteran requested that his claim for PTSD be reopened.  The RO, in an April 2013 supplemental statement of the case, constructively reopened the claim and denied the issue on its merits.  In making that determination, the RO considered new evidence added since the February 2009 final rating decision to include the Veteran's statements, Social Security Administration records, September 2012 VA examination findings and the Veteran's and G.K.'s October 2013 Board hearing testimony.

The September 2012 VA examination addresses whether a diagnosis of PTSD is appropriate and the Veteran's and his wife's October 2013 Board hearing testimony includes the Veteran's description of some of his claimed stressors. 

This evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence which considers whether a diagnosis of PTSD is warranted, and, as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.  For this reason, the claim of service connection for PTSD is reopened.

Service Connection for a Gastrointestinal Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury, that is, either caused by or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records are silent as to any diagnosis of or treatment for a gastrointestinal disorder.  

The Veteran is shown on multiple occasions in his treatment records to have gastroespohogeal reflux disease (GERD) following his service.  A present disability is demonstrated.

The issue the Board must consider, then, is whether a gastrointestinal disability is related to service, or to a service-connected disability.

The evidence of record does not demonstrate and the Veteran does not contend that his gastrointestinal symptoms are due to service.  Instead he argues that the anxiety caused by his hepatitis C and PTSD led to the development of a gastrointestinal (GI) disability.

The claims file includes a February 2005 VA treatment record in which the Veteran's GI symptoms are noted as being most likely secondary to the use of nonsteroidal anti-inflammatory drugs (NSAIDS).  

A March 2006 treatment note includes the Veteran's report that he had abdominal pain since his, post service, motor vehicle accident.  A March 2006 treatment record demonstrates that the Veteran may have an ulcer, either from NSAIDS or from H. Pylori.  

In his February 2013 substantive appeal form, the Veteran explained that his worry about his service-connected hepatitis C caused him a great deal of anxiety which cased ulcers and other gastrointestinal issues.  A May 2013 statement from K.M. noted that she had to care for the Veteran for several days when he was ill with stomach problems.

During his October 2013 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he worried all of the time and was depressed a lot which hurt his stomach.  The Veteran reported that his eating habits were off which harmed his stomach.  

The evidence of record contains no competent findings whatsoever which relate the Veteran's gastrointestinal disabilities to either his service-connected hepatitis C or to any psychiatric disorder.  Instead, his symptoms have been related to his use of NSAIDS or an H.pylori infection.

Of note, the Veteran suggests that his gastrointestinal symptoms are secondary to psychiatric disabilities, which he relates, in turn to his hepatitis C.  The Board notes that where claims are inextricably intertwined neither can be adjudicated before all development for both claims are complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, however, the Board need not wait to adjudicate the issues of service connection for a psychiatric disorder as the evidence of record is against a finding that the Veteran's gastrointestinal disabilities are related to a psychiatric disorder.  Thus, even if the Veteran was to be service-connected for such a disorder, a link between his psychiatric and gastrointestinal disorder is not shown by the competent medical evidence of record.  

With respect to the Veteran's contentions that he believes his gastrointestinal disabilities were caused by anxiety, as a layperson the Veteran is not competent to address complex medical questions such as determining the etiology of a gastrointestinal disorder.  His statements, therefore, do not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d at 1376-77 , n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The competent medical evidence does not relate the Veteran's symptoms to a service connected disability in any way and the Veteran is not competent to determine the etiology of his gastrointestinal disabilities.  The competent medical evidence which suggests alternative causes for the Veteran's gastrointestinal disabilities outweighs the Veteran's lay assertion to the contrary.

The Veteran has a current disability, however, as there is no competent and credible evidence suggesting a relationship between service and a gastrointestinal disability or a relationship between a gastrointestinal disability and a service connected disorder, the preponderance of the evidence is against the claim and service connection is not warranted.


ORDER

As new and material evidence has been presented, the claim of service connection for posttraumatic stress disorder is reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for a gastrointestinal disability is denied.




REMAND

Regarding the reopened claim for PTSD and the Veteran's claims for service connection for psychiatric disorders, the Veteran was afforded a VA examination in September 2012 in order to determine the etiology of any diagnosed psychiatric disabilities.  

In his report, the VA examiner determined that psychiatric disabilities were due neither to service nor to the Veteran's hepatitis C.  The examiner made this determination primarily, due to the fact that the Veteran did not meet the criteria for a mood or anxiety disorder on examination and secondary to the Veteran's well documented history of malingering and inconsistency in reporting.

Regrettably, in his report the VA examiner failed to discuss whether the Veteran did meet the criteria for a psychiatric disability at any time during the appeal, as opposed to during the time of the examination alone.  See McClain v. Nicholson, 21 Vet.  App. 319, 321 (2007).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, on remand, the Veteran should be provided with notice for entitlement to service connection for PTSD as based on a sexual trauma.  

Regarding the Veteran's claim for an increased rating for Hepatitis C, as the Veteran indicated during his September 2013 Board hearing that his symptoms had become worse since his last VA examination.  Thus, a new examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the Veteran's October 2013 hearing, the Veteran indicated that he was not able to maintain employment secondary to his disabilities.  On remand, the Veteran should be provided with notice regarding entitlement to entitlement to a TDIU.  The RO will also have the opportunity to develop and adjudicate the claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran has received proper VCAA notice for PTSD claims based on military sexual trauma and entitlement to TDIU.

2.  If possible, return the claims file and a copy of this Remand to Dr. P.M. who performed the September 20, 2012 examination.  If the September 2012 VA examiner is unavailable, the claims file should be provided to, and reviewed in full by an appropriate VA examiner.  A clinical evaluation should be scheduled only if deemed necessary by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability for which the Veteran met the criteria for a diagnosis at any point since October 2011 (even if currently resolved) commenced during or is otherwise related to his active service, to include his alleged stressor of military sexual trauma.  

The examiner is asked to reconcile any diagnoses of a psychiatric disability found in the Veteran's claims file with the finding that the Veteran did not meet the criteria for a mood disorder, an anxiety disorder, or for PTSD during the September 2012 VA examination.

Finally, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability for which the Veteran met the criteria for a diagnosis at any point since October 2011 (even if currently resolved) is caused or aggravated by the Veteran's service connected hepatitis C.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected hepatitis C.

The examination report must include a complete rationale for all opinions expressed.  

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his hepatitis C, to include the current level of occupational and social impairment due to the service-connected hepatitis C. 

The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected hepatitis C should be reported in detail.  The VA examiner should also render an opinion as to whether the Veteran's hepatitis C renders the Veteran incapable of obtaining and maintaining substantially gainful employment.

4.  Finally, after conducting any additional development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


